 



Exhibit 10.3
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     This Amendment to the Employment Agreement (“Agreement”) between Stewart
Enterprises, Inc., a Louisiana corporation (the “Company”), and Thomas J.
Crawford (the “Employee”) dated February 20, 2007 is effective as of May 14,
2007 (the “Amendment Date”).
WITNESSETH:
     WHEREAS, the Company and the Employee wish to amend the Agreement to
provide for a lump-sum payment of severance benefits following a termination of
employment within two years following a change of control of the Company;
     NOW, THEREFORE, for and in consideration of the continued employment of
Employee by the Company and the payment of salary, benefits and other
compensation to Employee by the Company, the parties hereto agree as follows:
     Section 6.4 of the Agreement shall be amended to read in its entirety as
follows:
     Section 6.4 If, on or within two years following a Change of Control, the
Company terminates Employee’s employment for reasons other than death,
Disability or Cause or Employee terminates his employment for Good Reason, then,
instead of the payments provided in Section 5.3, Employee shall receive from
Company the equivalent of two times Employee’s Base Salary in effect at the Date
of Termination paid in full on the first regular payroll date that is at least
six months after the Date of Termination.
     IN WITNESS WHEREOF, the Company and the Employee have caused this Amendment
to the Agreement to be executed and effective on May 14, 2007.

            STEWART ENTERPRISES, INC.
    Dated: May 14, 2007  By:   /s/ JAMES W. MCFARLAND         James W.
McFarland        Compensation Committee Chairman        EMPLOYEE:
    Dated: May 14, 2007  /s/ THOMAS J. CRAWFORD       Thomas J. Crawford       
 

 